              Case 2:20-cv-02331-JAD-NJK Document 44 Filed 09/03/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Bridget Ward,                                            Case No.: 2:20-cv-02331-JAD-NJK

 4             Plaintiff

 5 v.                                                     Order Setting Briefing and Hearing
                                                         Schedule on Emergency Motion to Stay
 6 City of Henderson, Nevada,                              Case and Granting Motion to Seal

 7             Defendant                                              [ECF Nos. 41, 43]

 8            Plaintiff Bridget Ward moves on an emergency basis to stay this case for 120 days to

 9 allow her to continue to seek mental-health treatment. 1 She also moves to seal the declaration of

10 her attorney and exhibits submitted in support of her request for emergency relief. 2 Ward has

11 shown that good cause exists to shorten the time for briefing and considering her motion to stay

12 this case. So I grant her that relief and truncate the briefing on her motion to stay and schedule it

13 for a hearing at the court’s earliest convenience, which coincides with the 11:00 a.m. hearing

14 scheduled for the City of Henderson’s partial motion to dismiss Ward’s amended complaint on

15 September 9, 2021. 3 I do not vacate or continue the hearing on the City of Henderson’s

16 dismissal motion because Ward’s request to stay largely concerns discovery measures that

17 defendant City of Henderson intends to undertake in the near future, Ward does not need to

18 participate in the hearing of that motion, and that motion is fully briefed.

19

20

21

22   1
         ECF Nos. 41 (emergency motion), 42 (sealed declaration of counsel supporting motion).
23   2
         ECF No. 43.
     3
         ECF No. 40 (minute order vacating and continuing hearing).
           Case 2:20-cv-02331-JAD-NJK Document 44 Filed 09/03/21 Page 2 of 2




 1         Ward has also shown that good cause exists to seal her attorney’s declaration and exhibits

 2 that are provided in support of her motion because they concern Ward’s current medical

 3 condition. 4 So I grant her that relief, too.

 4         Accordingly, IT IS HEREBY ORDERED that the briefing on Ward’s emergency motion

 5 to stay this case [ECF No. 41] is SHORTENED. The City of Henderson’s response is due by

 6 5:00 p.m. on September 7, 2021, and Ward’s reply is due by noon on September 8, 2021. A

 7 motion hearing is set for Ward’s emergency motion to stay this case [ECF No. 41] at 11:00 a.m.

 8 on September 9, 2021, via Zoom. Instructions are forthcoming.

 9         IT IS FURTHER ORDERED that Ward’s motion to seal the exhibits provided in support

10 of her request for emergency relief and to stay this case [ECF No. 43] is GRANTED. The

11 Clerk of Court is directed to maintain the seal of ECF No. 42.

12                                                            _______________________________
                                                              U.S. District Judge Jennifer A. Dorsey
13                                                                                September 3, 2021

14

15

16

17

18

19

20

21   4
    In re Midland Nat. Life Ins. Co. Annuity Sales Practices Litig., 686 F.3d 1115, 1119 (9th Cir.
   2012) (providing an exception to “the usual presumption of the public’s right is rebutted” when
22
   “a particularized showing of good cause under” Federal Civil Procedure Rule 26(c)” is made for
   documents attached to “non-dispositive motions”); accord Kamakana v. City & Cnty. of
23
   Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006); Foltz v. St. Farm Mut. Auto. Ins. Co., 331 F.3d
   1122, 1135–36 (9th Cir. 2003).

                                                   2
